Hassler, J.,
We are of the opinion that the statement filed in this case meets all the requirements of the Practice Act and is sufficiently specific. Section 5 of the Act of May 14, 1915, P. L. 483, known as the Practice Act, provides that “every pleading shall contain, and contain only, a statement in a concise and summary form of the material facts on which the party pleading relies for his claim, . . . but not the evidence by which they are to be proved.” And section 9 of the same act provides that the statement shall be as brief as the nature of the case will admit.
In this case the plaintiff sets forth all the material facts upon which he relies to recover damages claimed by reason of the negligence of the defendant. He states where the accident occurred, and that the defendant, or his servants, agents or employees, were driving the defendant’s truck and collided, through his or their negligence, with a team owned by him, the plaintiff, and sets forth, item by item, the damages which he sustained by that collision. These damages consist in payments he was required to make to repair his wagon, to pay veterinary bills, to buy medicine, and pay for medical attendance and nursing, and expenses due to his own injury, loss of earnings, for pain and suffering endured, and other items. He also states how he was injured and how his team was damaged, and he states the particulars in which the defendant was negligent in operating his motor-truck. We do not think that in his application for a more specific statement the defendant shows that any material fact necessary to entitle the plaintiff to recover was omitted from the statement, and, therefore, discharge the rule to show cause why a more specific statement should not be filed.
Prom George Ross Eshleman, Lancaster, Pa.